Peck, J.,
delivered the opinion of the court:
James Rudolph, who is a colored citizen of Charleston, South Carolina, claims the proceeds of five bales of cotton, which he alleges were taken from him at Charleston by the forces of the United States, and by their agents converted into money, which is now in the public treasury. He has sustained his petition to the extent of four bales.
Claimant was a drayman, one of the witnesses says, “ an honest, respectable, colored man,” who invested his surplus earnings in the cotton taken from him. His attachment to the federal Union is proved by several witnesses, as is also the fact that he did not give aid or *357comfort to the rebellion. It is proved that he contributed to the relief of Union prisoners.
His deposition is in the record, from which we make these extracts “I was born free. Before and during the war I was a drayman.. When the Union army came in here I owned five bales of cotton; I had it in Mary’s street, opposite the school; it was not where I livedy I had it stored there. I purchased this cotton of C. C. Olacius, about 1863; I bought it with gold and silver of my earning; I kept it till the Union army came here; I reported it to General Hatch and Captain Sturdevant, at No. 10 Broad street; it was taken away and carried to the custom-house. I have been loyal to the United States all the time; I never did anything to aid the rebellion. I sold all my drays, discharged all my men, and kept but one dray to drive myself. I had a certificate from the doctor that I was not fit for service. I did what I could with money for the Union prisoners; sent them coffee and things; I took up a collection and sent my son to them. I can say, under oath, that I was always loyal to the United States and opposed to the rebellion; I had every reason to be so; they were going to free my race; they were losing their lives fighting for my race, and I had a right to feel for them.”
On cross-examination he testified as follows:
“Question. What did you purchase the cotton for?
“Answer. I had $1,375 in the Charleston Bank, and when the war broke out I heard they were giving people confederate money, so I went and got. the money and bought the cotton; I had an idea that I could always sell my cotton for good money; I bought it of C. Olacius. I knew the confederacy was going up.
“Q. What made you think the confederacy would fall in 1863?
“A. It was my faith God was going .to deliver this people, and that the time had arrived.
“Q. Had you not more faith in the shells than in anybody else?
“A. I think it was all the working of God.”
We order a judgment in his favor for $525 04, the proceeds of four bales of upland cotton.